DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the drawings overcome the drawing objection discussed in the previous First Action Interview (March 2, 2021). All previous drawing objections are withdrawn.
Amended claim 1 has been entered into the record.
Response to Arguments
Applicant’s arguments, see page 5, filed February 16, 2021, with respect to the rejection(s) of claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Honjo (US 20210010315 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the wireless network" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Examiner suggested corrections to antecedent problems are as follows: change “the wireless network” to “a wireless network”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandu (US 20200242855 A1) in view of Honjo (US 20210010315 A1).
Regarding claim 1, Sandu teaches a vehicle See FIG. 1; reference character 102, comprising: 
a controller See FIG. 1; ref. char. 110, 110A & 110B, 
programmed to responsive to receiving, from a mobile device via a cloud server See FIG. 1 and [0033], where the mobile device is connected to the cloud server which are also both , an instruction and a credential for the wireless network, connect to the wireless network as instructed using the credential, wherein the instruction identifies the wireless network and the mobile device; and establish a link with the mobile device via the wireless network as identified in the instruction, 
See [0025] where the router 116 is installed within the smart vehicle 102. Next, see [0028] where the “smart mobile device 104 may be configured to be communicatively coupled to the smart vehicle 102. As an example and not a limitation, the machine readable instructions may include instructions to monitor internet of thing (IOT) vehicle control features of the smart vehicle 102 with the smart mobile device 104 paired with the smart vehicle 102.” Further, see [0042] where “the network 108 can be utilized as a wireless access point to by smart vehicle 102 and/or smart mobile device 104 to access one or more servers 109. The one or more servers 109 may include a cloud server and generally include processors, memory, and chipset for delivering resources via the network.”
Also, see [0031] where, in a pairing mode, the smart mobile device 104 acts as a central device and scans for data packets advertised by the smart vehicle 102. “For example, a list of peripheral devices may be displayed on a discovered devices list. The peripheral device may be selected from the discovered devices list of the central device, and an encrypted, paired connection may be established between the central device and the peripheral device.” An authentication code for pairing may be used. “Detection of no other user accounts being linked to a unique authentication certificate acts as an authenticator to determine whether the smart device 104 is permitted to be provided with the unique authentication certificate.”


First, the smart vehicle 102 and the smart mobile device 104 are paired. The smart vehicle 102 has a router 116 which is capable of providing local wireless access to the smart vehicle 102 and/or the smart mobile device 104 via the network connection 108. The router 116 includes a second identification card 120, according to [0045], the second identification card 120 operates as an authenticated access point that provides wireless data services from the card services provider. Once the smart mobile device 104 is paired with the router 116, it can use the second identification card 120 to connect to the network 108. 
 As discussed in [0031], by using the smart mobile device 104 to select the peripheral device (which, in this case, is the smart vehicle 102) from the discovered devices list, this sends an instruction to the smart vehicle 102 which identifies the mobile device 104 and its request to establish a link with the smart vehicle 102 and connect to the wireless network of the smart vehicle 102. In order to establish a link with the mobile device, the smart vehicle 102 does this via the wireless network 108.
Sandu teaches all of the elements of the current invention as stated above except wherein the cloud server is independent from the wireless network. While Sandu does 
Honjo teaches it is known to provide a cloud server that is independent from the wireless network. See FIG. 1 where the smart-home environment 100 includes a plurality of devices connected to a network 162.
See [0027] where “devices can also be integrated into a smart-home environment 100 with a structure that is not fixed, but rather mobile, such as a vehicle. Further, the smart-home environment can control and/or be coupled to devices outside of the actual structure 150.” Here, the vehicle is capable of connecting to the network 162 of the smart-home environment 100.
See [0029] where the smart-home environment 100 “may include a plurality of electronic devices, including intelligent, multi-sensing, network-connected electronic devices, that can integrate seamlessly with each other and/or with a central server or a cloud-computing system of a platform 200 (e.g. server system 164 of platform 200) to provide a smart-home computing system 199 that may be operative to provide any of a variety of useful home security and/or smart-home objectives.”
See [0037] where “All or some of the network-connected smart devices can serve as wireless or wired repeaters. For example, a first one of the network-connected smart devices can communicate with a second one of the network-connected smart devices via a wireless 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Sandu to incorporate the teachings of Honjo and provide a cloud server independent of the wireless network. In doing so, “the network-connected smart devices can further communicate with each other via a connection to a network, such as the Internet 162.” [0037]

	Regarding claim 2, Sandu in view of Honjo further teaches the vehicle of claim 1, wherein the controller is further programmed to receive a link instruction along with the credential from the cloud. (“Detection of no other user accounts being linked to a unique authentication certificate acts as an authenticator to determine whether the smart device 104 requesting pairing with the smart vehicle 102 is permitted to be provided with the unique authentication certificate.” Sandu; [0031])
Regarding claim 3, Sandu in view of Honjo teaches the vehicle of claim 1, wherein the controller is further programmed to responsive to receiving a command from the mobile device via the link, execute the command to perform a predefined function. (“FIG. 3 is a screenshot view on a graphical user interface (GUI) of a smart vehicle software application tool of the smart mobile device paired with the smart vehicle and showing a control screen on the 
	Regarding claim 4, Sandu in view of Honjo teaches the vehicle of claim 1, wherein the link is a transmission control protocol/Internet protocol (TCP/IP) link enabled via Wi-Fi technology. (“For example, the network interface hardware can include a chipset to communicate over wired and/or wireless computer networks such as, for example, wireless fidelity (Wi-Fi), WiMax,…” Sandu; [0041]). When connecting devices over Wi-Fi, it is inherent that the link is TCP/IP.
	Regarding claim 5, Sandu in view of Honjo further teaches the vehicle of claim 1, wherein the wireless connection is a cellular connection. (“The WAN may provide remote wireless access through a card services provider, such as a cellular services provider configured to provide wireless access data usage through a remote cellular network.” Sandu; [0032])
	Regarding claim 6, Sandu in view of Honjo teaches the vehicle of claim 1, wherein the controller is further programmed to responsive to receiving a command from the cloud via the wireless connection, execute the command to perform a predefined function. (“FIG. 3 depicts a control screen 132 of the software application tool 106 on the display screen 107 of smart mobile device 104 after pairing with the smart vehicle 102. The control screen 132 is configured to control one or more smart vehicle functionalities.” Sandu; [0053; FIG. 3])

Claim 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandu in view of Honjo, further in view of DeLuca (US 20200178050 A1).
a vehicle, comprising: a controller, programmed to11FMC 9390 PUS 84118409responsive to receiving a credential for connecting to a mobile device, connect to the wireless network using the credential and establish a connection; and responsive to receiving a command from the mobile device, execute the command to perform a predefined function, wherein the credential is received through a cloud server via a wireless connection other than a hotspot connection. (See Sandu FIG. 1; [0025] - [0033]; and [0042]) 
Sandu teaches all of the elements of the current invention as stated above except the controller being programmed to connect to a mobile hotspot of a mobile device, establish a hotspot connection; and receive a command from the mobile device via the hotspot connection. Sandu does teach the ability to receive a command from the mobile device, but it is not sent via the hotspot connection.
	DeLuca teaches it is known to provide a vehicle, comprising a controller (10; FIG. 3), programmed to responsive to receiving a credential for connecting to a wireless hotspot of a mobile device (“Facilitating connectivity may include, for example, any one of the following actions: activating mobile hotspot 125 (directly or via an instruction to mobile device 120A); communicating identifying information about mobile hotspot 125 to mobile device 120B or mobile device 120C; authenticating mobile device 120B or mobile device 120C via a security protocol…” [0050]; FIG. 1), connect to the wireless hotspot using the credential and establish a hotspot connection (“In an embodiment, digital assistant 110 may enable (step 208) mobile hotspot 125 by communicating a request to mobile device 120A to prompt a user (for example, via a GUI) to enable mobile hotspot 125. In a related embodiment, digital assistant 110 enables 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Sandu to incorporate the teachings of DeLuca to provide a vehicle comprising a controller which is programmed to connect to a wireless hotspot of a mobile device using a credential, in order to receive and execute a command to perform a predefined function, wherein the credential is received through a cloud server via a wireless connection other than the hotspot connection. 
Doing so would enable the vehicle to establish an internet connection via the wireless hotspot of a mobile device when the vehicle’s network connection is not available. “This [vehicle’s] network connection may experience intermittent or permanent loss of connectivity. For example, software or hardware glitches may lead to loss of network connectivity.” (DeLuca, [0057]) 
	Regarding claim 8, Sandu in view of Honjo, further in view of DeLuca teaches the vehicle of claim 7, wherein the controller is further programmed to responsive to detecting the vehicle has entered a predefined geofence, disconnect from the hotspot of the mobile device. (“According to an embodiment, digital assistant 110 may disable (or cause disabling of, by communicating an instruction to a mobile device 120) mobile hotspot 125 based on any one or more of the following: … detecting a specific travel route of vehicle 102 (for example, a route on which mobile device 120A lacks sufficient connectivity to network 130 or where the connection may incur unwanted bandwidth charges)” (DeLuca, [0056]; [0070]))
the vehicle of claim 8, wherein the controller is further programmed to responsive to receiving a new credential for connecting to the wireless hotspot of the mobile device, reconnect to the wireless hotspot using the new credential and re-establish the hotspot connection. (“The network connectivity of digital assistant 110 may be configured as a preferable, most suitable, and/or default mode of connectivity to network 130. When this connection is interrupted, disabled, or degraded, or becomes undesirable for any reason, digital assistant 101 may proactively execute one or more steps of method 200 to switch its network connection to that of a mobile hotspot (for example, mobile hotspot 125.)” (DeLuca; [0076]) During reconnection of a mobile hotspot, it is implied that a new credential will be required to reconnect to a mobile hotspot if it is not reconnected automatically.
	Regarding claim 10, Sandu in view of Honjo, further in view of DeLuca teaches the vehicle of claim 7, wherein the controller is further programmed to responsive to receiving a second command from the cloud via the wireless connection, execute the second command to perform a second predefined function. “An Awning button 140 is configured to control whether an awning of the smart vehicle 102 is opened, closed and/or locked. A Vent Fans button 143 is configured to control whether one or more vent fans of the smart vehicle 102 are on or off (e.g., opened or closed).” (Sandu; [0054])
	Regarding claim 11, Sandu in view of Honjo, further in view of DeLuca teaches the vehicle of claim 7, wherein the wireless hotspot is a Wi-Fi hotspot. (“Sharing of a mobile hotspot connection may be done using various mechanisms including, for example, wireless LAN (for example, Wi-Fi), Bluetooth, or a physical connection such as wire.” (DeLuca, [0044])
the vehicle of claim 7, wherein the wireless connection is a cellular connection. (“The WAN may provide remote wireless access through a card services provider, such as a cellular services provider configured to provide wireless access data usage through a remote cellular network.” [0032])
Regarding claim 13, Sandu in view of Honjo, further in view of DeLuca teaches a mobile device, comprising: a controller, programmed to responsive to receiving a user input, enable a wireless hotspot “Some of mobile devices 120 may be capable of establishing a mobile hotspot via tethering.” (DeLuca, [0043]) and generate a credential for the wireless hotspot;12FMC 9390 PUS 84118409send the credential to a vehicle associated with the mobile device via a wireless connection through a cloud server; and responsive to detecting the vehicle connects to the wireless hotspot, transmit a vehicle command to the vehicle via the hotspot. “Mobile devices 120 may have direct or indirect connectivity to one or more networks, via for example, the Internet, cellular networks, satellite networks, and/or IoT networks, via any known communication protocol known in the art.” (DeLuca, [0042]) “In response to receiving the approval input from the user, mobile device 120A may share mobile hotspot 125 by activating a shared connection signal to which other user devices can connect.” (DeLuca, [0045]) “The enabled mobile hotspot is later turned off/disabled based on preferences such as … after a certain voice command ex. “Watson, turn off my mobile hotspot”. (DeLuca, [0080])
Regarding claim 14, Sandu in view of Honjo, further in view of DeLuca teaches the mobile device of claim 13, wherein the controller is further programmed to responsive to detecting the mobile device 13 has entered a predefined geofence, generate a new credential for the wireless hotspot; and send the new wireless hotspot to the vehicle via the wireless connection through the cloud server. (“The network connectivity of digital assistant 110 may be configured as a preferable, most suitable, and/or default mode of connectivity to network 130. When this connection is interrupted, disabled, or degraded, or becomes undesirable for any reason, digital assistant 101 may proactively execute one or more steps of method 200 to switch its network connection to that of a mobile hotspot (for example, mobile hotspot 125.)” (DeLuca; [0076]; FIG 1) During reconnection of a mobile hotspot, it is implied that a new credential will be required to reconnect to a mobile hotspot if it is not connected automatically.
	Regarding claim 15, Sandu in view of Honjo, further in view of DeLuca teaches the mobile device of claim 13, wherein the wireless hotspot is a Wi-Fi hotspot. (“Sharing of a mobile hotspot connection may be done using various mechanisms including, for example, wireless LAN (for example, Wi-Fi), Bluetooth, or a physical connection such as wire.” (DeLuca, [0044])
	Regarding claim 16, Sandu in view of Honjo, further in view of DeLuca teaches the mobile device of claim 13, wherein the wireless connection is a cellular connection. (“The WAN may provide remote wireless access through a card services provider, such as a cellular services provider configured to provide wireless access data usage through a remote cellular network.” (Sandu; [0032])



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506.  The examiner can normally be reached on Monday - Thursday and alternate Fridays 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.P./ 04/17/2021Examiner, Art Unit 3661     

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661